Cite as 2017 Ark. App. 210


                ARKANSAS COURT OF APPEALS

                                       DIVISION I
                                      No.CV-16-143

BRIAN O. BIRTCHER                              Opinion Delivered:   April 5, 2017
                              APPELLANT
                                               APPEAL FROM THE ARKANSAS
V.                                             WORKERS’ COMPENSATION
                                               COMMISSION [NO. G305958]

MENA WATER UTILITIES,
ARKANSAS MUNICIPAL LEAGUE,
AND DEATH & PERMANENT TOTAL
DISABILITY TRUST FUND
                      APPELLEES AFFIRMED


                            KENNETH S. HIXSON, Judge

       Appellant Brian O. Birtcher sustained admittedly compensable injuries to his head

and his left leg while working for appellee Mena Water Utilities on July 28, 2013. Mena

Water Utilities covered the medical treatment associated with the injuries and accepted a

thirty-three percent permanent anatomical impairment rating for neurologic impairments

associated with traumatic dissection of the left vertebral artery and a stroke. Although Mena

Water Utilities admitted that it was responsible for some degree of permanent partial wage-

loss benefits, it controverted Mr. Birtcher’s claim that he was permanently and totally

disabled.

       After a hearing, the Workers’ Compensation Commission denied Mr. Birtcher’s

claim for permanent and total disability benefits. The Commission did, however, award

fifty-percent wage-loss disability over and above Mr. Birtcher’s permanent anatomical

impairment rating. Mr. Birtcher now appeals, arguing that the Commission’s decision
                                 Cite as 2017 Ark. App. 210

denying his claim for permanent and total disability benefits was not supported by substantial

evidence. We affirm.

       Permanent total disability is defined by statute as the inability, because of

compensable injury or occupational disease, to earn any meaningful wages in the same or

other employment. Ark. Code Ann. § 11-9-519(e)(1) (Repl. 2012). The employee bears

the burden of proving the inability to earn any meaningful wage. Ark. Code Ann. § 11-9-

519(e)(2). In considering claims for permanent partial disability benefits in excess of the

percentage of permanent physical impairment, the Commission may take into account such

factors as the employee’s age, education, work experience, and other matters reasonably

expected to affect his or her future earning capacity. Ark. Code Ann. § 11-9-522(b)(1).

The wage-loss factor is the extent to which a compensable injury has affected the claimant’s

ability to earn a livelihood. Thompson v. Mountain Home Good Samaritan Vill., 2014 Ark.

App. 493, 442 S.W.3d 873.

       Our court views the evidence in a light most favorable to the Commission’s decision

and affirms the decision if it is supported by substantial evidence. Nichols v. Micro Plastics,

Inc., 2015 Ark. App. 134. Substantial evidence exists if reasonable minds could reach the

Commission’s conclusion. Id. When the Commission denies a claim because of the

claimant’s failure to meet his burden of proof, the substantial-evidence standard of review

requires that we affirm the Commission’s decision if it displays a substantial basis for the

denial of relief. Martin Charcoal, Inc. v. Britt, 102 Ark. App. 252, 284 S.W.3d 91 (2008). It

is the Commission’s duty, not ours, to make credibility determinations, to weigh the

evidence, and to resolve conflicts in the medical testimony. Id.


                                              2
                                 Cite as 2017 Ark. App. 210

       Mr. Birtcher testified that he was forty-two years old at the time of the hearing and

that he lived in Rocky, Arkansas, which is about eight miles west of Mena. His past

employment included working as a drilling rig operator, deputy sheriff, bouncer, and

machine operator at a poultry plant. Mr. Birtcher began working on the sewer-maintenance

crew for Mena Water Utilities in 2006.

       While working for Mena Water Utilities on July 28, 2013, Mr. Birtcher was

assaulted by a man and his wife while he was attempting to disconnect their water.

According to Mr. Birtcher, the man’s wife weighed 300 pounds and she kicked him in the

head, stomped on his leg, jumped on his back, and jerked his head around.

       Mr. Birtcher went to the emergency room that day and was diagnosed with a broken

left leg. Mr. Birtcher was also experiencing dizziness, headaches, and nausea as a result of

the attack, and he came under the care of a neurologist, Dr. Stephen F. Shafizadeh.

Subsequent testing confirmed that Mr. Birtcher had suffered a left vertebral artery dissection

and a brain stem stroke. Mr. Birtcher’s problems included difficulty with swallowing,

numbness in his extremities, and vertigo.

       On October 9, 2013, Dr. Shafizadeh reported:

       With regard to [Mr. Birtcher] returning to work, I instructed him that he could
       return to work as long as work had limited risk. As such, I recommend to him to
       have a “desk job.” There were no limitations if he was to have a desk job at his same
       company that he worked at before. (Emphasis added.)

On January 8, 2014, Dr. Shafizadeh reported:

       With regards to returning to work, I, again, reviewed with the patient with his
       representative in the room that I do not do disability assessments. In brief, however,
       I relayed to him that given his decreased sensation of the right hand, right leg, and
       alterations in vision, I do not recommend him to do any machinery or any driving
       at work or otherwise. I also recommended to him that physically he could return to work as
                                               3
                                   Cite as 2017 Ark. App. 210

       long as it was a desk job and he was not asked to do work that would put him at harm if he
       fell or was involved in any machinery. These were generalized recommendations, and I
       relayed to him that I do not do specific recommendations in this kind of setting as
       there are innumerable situations which could include or exclude the above
       recommendations. (Emphasis added.)

A return-to-work permit dated January 8, 2014, indicated that Mr. Birtcher could return to

work with the restrictions, “no machinery, light duty, no driving.”                    Mr. Birtcher

subsequently returned to work for Mena Water Utilities at light duty.

       On August 28, 2014, Dr. Scott W.F. Carle performed an independent medical

examination of Mr. Birtcher. Dr. Carle assigned a thirty-three percent permanent partial

impairment rating as a result of Mr. Birtcher’s compensable neurologic impairments. With

respect to Mr. Birtcher’s ability to work, Dr. Carle gave the following assessment:

               The claimant has had specific direction not to engage in activity that is beyond
       a “desk job” by his attending neurosurgeon. Subsequent to his current functional status
       pertaining to work ability and his apparent risk associated with engaging in activity, the
       following work class recommendations are made and should be considered permanent in
       duration.
               The claimant would not be considered eligible for Commercial Vehicle
       Operation under the DOT due to his persistent symptoms of vertigo with a
       neurologic basis. Subsequent to that, he should also engage only in ground level
       work. He should not lift, push or pull beyond 20 pounds of force occasionally to
       move objects. He should not exceed 10 pounds of force on a frequent basis and no
       more than negligible force constantly. He should not operate dangerous machinery
       at work such as a backhoe or forklift.
               A job description is available for review. There exists documentation that the
       claimant has been trained to work as a billing clerk and other light duty office work.
       He will also be given the opportunity to go with contractors to identify meter
       locations. Duties for that will include “riding and communicating.” The claimant
       would appear to be able to do this job as described and would be of no direct threat of imminent
       harm to others or himself by engaging in this type of work activity. (Emphasis added.)

Mr. Birtcher continued working for Mena Water Utilities at light duty.

       Mr. Birtcher testified that, while he was working light duty for Mena Water Utilities,

he worked an eight-hour day in the office. He stated that he did what was asked of him.
                                                  4
                               Cite as 2017 Ark. App. 210

      Roddy Strother, Mr. Birtcher’s coworker, testified that he observed Mr. Birtcher in

the workplace.    Mr. Strother stated that, after Mr. Birtcher sustained his injuries,

Mr. Birtcher worked at a slower pace and could not perform all of his former duties.

Mr. Strother testified that Mr. Birtcher’s light-duty jobs included cleaning, painting, and

rearranging the inventory.

      Larry Gross, the maintenance supervisor for Mena Water Utilities, testified that the

sewer maintenance job required heavy labor including lifting as much as 50−100 pounds.

Mr. Gross stated that when Mr. Birtcher was returned to light-duty work he could no

longer do that type of work, so he would find things for Mr. Birtcher to do around the

office. Mr. Gross testified that Mr. Birtcher was able to sweep, mop, and help with

paperwork, and that Mr. Birtcher did a good job at what he was asked to do. However,

Mr. Gross stated that working in the office was never meant to be a permanent solution for

Mr. Birtcher. On October 1, 2014, Mena Water Utilities terminated Mr. Birtcher’s

employment, with the stated reason being that it no longer had a position for him within

the permanent restrictions imposed by Dr. Carle.

      On October 24, 2014, Mr. Birtcher met with a vocational-rehabilitation counselor,

Heather Taylor, to complete a vocational-rehabilitation assessment. Ms. Taylor reported:

      Mr. Birtcher sustained several injuries as a result of his work accident. He has reached
      maximum medical improvement, and has been released to return to the workforce
      with permanent restrictions. Mr. Birtcher reported that he very much would like to
      return to the workforce as soon as possible, and stated he is open to trying just about
      any job he physically would be able to perform. Mr. Birtcher acquired a few skills
      during his work history, but many of the jobs he performed in the past are beyond
      his current permanent restrictions; therefore, he likely would not be able to pursue
      similar occupations. However, there likely are other jobs in his labor market area
      that he should be able to perform. Mr. Birtcher reported that he would be interested
      in job search assistance if that was available to him.
                                             5
                                Cite as 2017 Ark. App. 210


Ms. Taylor identified two potential jobs for Mr. Birtcher in Mena—one as a wireless

sales representative and the other as a merchandiser for Frito Lay. She also identified

numerous job openings in other locations in the area, including DeQueen, Waldron, and

Poteau, Oklahoma. Among these jobs were an administrative assistant, business office

representative, dispatcher, and registration clerk. Mr. Birtcher pursued some, but not all, of

the jobs identified by Ms. Taylor, and he also looked for work on his own, but he had been

unsuccessful in obtaining employment.

       Ms. Taylor testified that she was not able to find many suitable jobs in Mena.

Ms. Taylor further stated that, due to Mr. Birtcher’s restrictions, he was going to have to

find a job that he had not done before. She stated that Mena is a competitive market place

and that almost anyone who applied for a job there would be more qualified than

Mr. Birtcher because he lacks the skill sets that other applicants may have.

       Mr. Birtcher stated that it was his understanding that he would be on blood thinners

for the rest of his life and that if he overexerted himself it could result in sudden death.

Mr. Birtcher stated that he had unsuccessfully looked for some less strenuous jobs in Mena.

He explained that he did not apply for work in DeQueen, Waldron, or Poteau, because

those towns are about an hour away from home and it did not make sense to drive that

distance for a job that paid only eight to ten dollars an hour. Mr. Birtcher stated that in

Mena, a town of only about 5000 people, “there is not a lot going on” and that work is

difficult to find. Mr. Birtcher testified that he is able to drive, do household chores, and

cook meals.



                                              6
                                  Cite as 2017 Ark. App. 210

       Mr. Birtcher’s sole argument on appeal is that the Commission’s decision denying

his claim for permanent and total disability benefits was not supported by substantial

evidence. Mr. Birtcher asserts that he has worked physically demanding jobs his entire work

life, and that the undisputed evidence showed that he can no longer perform any of his

previous occupations. Mr. Birtcher further asserts that he possesses only sixth-grade math

ability and seventh-grade spelling ability, and that he also lacks computer skills, which makes

him unqualified for a desk job. Given the limited employment opportunities in Mena,

Mr. Birtcher contends that it was unrealistic to speculate that any employer there would

hire him. Mr. Birtcher also asserts that, due to his vertigo and inability to drive long

distances, he would be unable to drive to a job that is an hour from his home. Mr. Birtcher

argues that, because he is no longer able to earn any meaningful wages as a result of his

compensable injury, he should have been awarded permanent and total disability benefits.

       The issue here is not whether the appellate court might have reached a different

result from the Commission; if reasonable minds could reach the result found by the

Commission, the appellate court must affirm the decision. Kimbell v. Ass’n of Rehab Indus.

& Bus. Companion Prop. & Cas., 366 Ark. 297, 235 S.W.3d 499 (2006). Where the

Commission denies a claim because of the claimant’s failure to meet his burden of proof,

the substantial-evidence standard of review requires that we affirm if the Commission’s

decision displays a substantial basis for the denial of relief. Id.

       We hold that the Commission’s decision displays a substantial basis for denying

Mr. Birtcher’s claim for permanent and total disability benefits. As the Commission found

in its decision, no physician in this case gave the opinion that Mr. Birtcher was permanently


                                                 7
                                Cite as 2017 Ark. App. 210

and totally disabled. To the contrary, Dr. Shafizadeh returned Mr. Birtcher to light-duty

work, recommending that Mr. Birtcher could return to work as long as it was a desk job

and did not put him at risk of harm if he fell or was involved with machinery. Mr. Birtcher

in fact returned to full-time light-duty work for Mena Water Utilities for a period of ten

months, performing such tasks as sweeping, mopping, rearranging inventory, and helping

with paperwork. Dr. Carle agreed that Mr. Birtcher could perform a light-duty job,

reporting that Mr. Birtcher could engage in ground-level work that did not require him to

lift, push, or pull more than twenty pounds, exceed ten pounds of force on a frequent basis,

or operate dangerous machinery. Dr. Carle also reported that, although Mr. Birtcher should

not drive commercially, he is able to drive a car.

       Mr. Birtcher, now age forty-four, is relatively young, and he acknowledged in his

testimony that he is able to drive, perform household chores, and cook for himself.

Mr. Birtcher graduated from high school and attended one year of community college. A

vocational-rehabilitation assessment showed that he has a sixth-grade math capability,

seventh-grade spelling ability, ninth-grade word-reading ability, and above a twelfth-grade

level of sentence comprehension.       The vocational counselor, Ms. Taylor, identified

numerous potential jobs for Mr. Birtcher in the area, and two potential jobs in Mena that

were not physically demanding. Although Mr. Birtcher’s work restrictions prohibited him

from returning to his previous jobs, we hold on this record that the Commission did not

err in concluding that Mr. Birtcher failed to prove the inability to earn any meaningful

wages as a result of his compensable injury. Therefore, we affirm the Commission’s finding




                                              8
                                 Cite as 2017 Ark. App. 210

that Mr. Birtcher was entitled to fifty-percent wage loss but that he was not permanently

and totally disabled. 1

       Finally, we acknowledge that, as part of Mr. Birtcher’s argument, he urges this court

to take this opportunity to clarify that a claimant’s burden of proof on his inability to earn

any meaningful wages in the same or other employment is limited to actual jobs in his own

county or labor-market area. However, we observe that “permanent total disability” as

defined by our legislature makes no provision for whether employment is available in any

particular geographical area, but instead provides that the claimant must prove the inability

to earn any meaningful wages because of the compensable injury. See Ark. Code Ann. §

11-9-519(e)(1). Moreover, pursuant to Ark. Code Ann. § 11-9-704(c)(3), we are required

to construe the provisions of the Workers’ Compensation Act strictly. The legislature

expressed the “General Assembly’s intent” in the Workers’ Compensation Act of 1993

when it declared that, in the future, if “the scope of the workers’ compensation statutes

need to be liberalized, broadened, or narrowed, those things shall be addressed by the

General Assembly and should not be done by administrative law judges, the Workers’

Compensation Commission, or the courts.” Ark. Code Ann. § 11-9-1001.




       1
         In Mr. Birtcher’s brief, he claims that this case is “strikingly similar” to McDonald v.
Batesville Poultry Equipment, 90 Ark. App. 435, 206 S.W.3d 908 (2005), which was a case
where we reversed the Commission’s finding that the claimant was not permanently and
totally disabled. However, we observe that each of these cases must be decided on its own
facts and that there are distinguishing factors between McDonald and the present case. In
McDonald, the claimant had a fifty-percent permanent impairment (as opposed to a thirty-
three percent impairment), was illiterate, had a learning disorder, had borderline intellectual
functioning, and suffered from severe anxiety. Our holding in McDonald does not control
the outcome of this appeal.
                                               9
                                 Cite as 2017 Ark. App. 210

       Even assuming, arguendo, that a claimant’s choice of residence could be considered

in assessing total disability, the proof in this case showed that there were light-duty jobs

available in Mr. Birtcher’s area. In addition to potential employment in Mena, job openings

in his area were identified in Waldron, Arkansas, which is about forty-three miles from

Mr. Birtcher’s home; DeQueen, Arkansas, which is about fifty-three miles away; and

Poteau, Oklahoma, which is about fifty-five miles away. Although Mr. Birtcher claims on

appeal that he could not pursue the jobs identified outside of Mena because of his limited

driving abilities, this was belied by his testimony. Mr. Birtcher testified that he is able to

drive around as he desires, and that he had driven 145 miles to Fayetteville, Arkansas, to

meet with his lawyer and ninety miles to Fort Smith, Arkansas, for the hearing.

Mr. Birtcher’s sole reason for not applying for any jobs outside of Mena was that, in his

opinion, it did not make sense economically to drive that distance for those jobs. We

conclude that, even limiting the scope to appellant’s area, there was substantial evidence that

Mr. Birtcher failed to prove the inability to earn meaningful wages.

       Affirmed.

       GLOVER and BROWN, JJ., agree.

       Hatfield Law Firm, by: Jason M. Hatfield; and Cullen & Co., PLLC, by: Tim J. Cullen,

for appellant.

       Katie Bodenhamer, for appellees.




                                              10